Rescript.
A motion to set aside a verdict because the jurors at the view held communications with the petitioner, his counsel and witnesses, will not be heard by the court, where there is no specification in the motion as to what jurors are thus charged, nor as to what was .■said or done in such communications; especially where from a report of the evidence in the trial, which is made a part of the •case, the verdict seems to be well sustained by the evidence reported. If the evidence could be construed as showing that the refusal to hear any evidence upon the motion to set aside the ver-dict as being against evidence, embraced the evidence reported by ¿the person presiding at the view, it becomes immaterial, as such *325report is referred to as a part of the exceptions and shows that, upon such a motion the verdict should not be disturbed.

Exceptions overruled.